t c summary opinion united_states tax_court gregory m bestor petitioner v commissioner of internal revenue respondent docket no 13304-o0s filed date gregory m bestor pro_se paul l dixon for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s - - federal_income_tax in the amount of dollar_figure this court must decide whether petitioner is entitled to deduct claimed schedule c expenses and whether petitioner is entitled to schedule e expenses in excess of the amounts allowed by respondent the additional adjustment made in the statutory_notice_of_deficiency with respect to petitioner’s itemized_deductions is computational in nature and will be resolved by our holding on the issues herein some of the facts in this case have been stipulated and are so found petitioner resided in las vegas nevada at the time he filed his petition during petitioner resided pincite hallwood drive hallwood residence in las vegas nevada petitioner purchased the hallwood residence in for dollar_figure on his form_1040 u s individual_income_tax_return return petitioner listed his occupation as investor the hallwood residence was listed as petitioner’s business address on his schedule c profit or loss from business schedule c on his schedule c petitioner reported no gross_receipts or sales with respect to his purported investor business petitioner claimed total deductions on his schedule c as follows car and truck expense of dollar_figure depreciation expense of dollar_figure supplies expense of dollar_figure utilities expense of s445 and office expense of dollar_figure petitioner reported a - - net_loss of dollar_figure in on his schedule c in petitioner reported dollar_figure in rent received on his schedule e supplemental income and loss attached to his return on the schedule e petitioner’s hallwood residence was listed as the rental real_estate property petitioner’s claimed deductions attributable to the rental use of the hallwood property in included cleaning and maintenance expense of dollar_figure insurance expense of dollar_figure repairs expense of dollar_figure and utilities expense of dollar_figure on his schedule e petitioner reported a total rental real_estate loss of dollar_figure sec_7491 does not apply in this case because petitioner has not complied with all applicable substantiation reguirements including those of sec_274 sec_7491 a a respondent disallowed all of petitioner’s schedule c expenses because he had not established that he was in a trade_or_business and that the expenses were expended for the purposes designated sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be deductible as a business_expense the expenditure must relate to activities which constitute the current carrying on of an existing trade_or_business 55_tc_884 whether activities carried on by an individual can be - - characterized as a trade_or_business requires an examination of the facts in each case 480_us_23 there are three factors to consider the taxpayer must undertake the activity with the intent to make a profit the taxpayer must be regularly and actively involved in the activity and the taxpayer’s business operations must actually have commenced mcmanus v commissioner tcmemo_1987_457 affd per curiam without published opinion 865_f2d_255 4th cir at trial petitioner failed to establish that he was ina trade_or_business petitioner had no books_or_records of a trade_or_business he had no current profits from a trade_or_business and did not prove a history of such profits petitioner reported no profits from the sales of stock and he made no sales of real_estate during or the prior year there is nothing in the record to support his assertion except petitioner’s self-serving unbelievable statements 87_tc_74 because we find that petitioner was not in a trade_or_business during the year in issue we hold he is not allowed to deduct any of the schedule c expenses he claimed in in addition to the prior holding we find that petitioner failed to substantiate his claimed deductions a taxpayer must keep sufficient records to establish the amounts of the deductions 43_tc_824 - - sec_1_6001-1 income_tax regs generally except as otherwise provided by sec_274 when evidence shows that a taxpayer incurred a deductible expense but the exact amount cannot be determined the court may approximate the amount bearing heavily if it chooses against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the court however must have some basis upon which an estimate can be made 85_tc_731 sec_274 imposes stringent substantiation requirements for the deduction of certain listed_property as defined under sec_280f listed_property as defined in sec_280f includes any passenger_automobile or any other_property used as a means of transportation taxpayers must substantiate by adequate_records the following items in order to deduct any car and truck expenses including depreciation the amount of each separate expenditure the listed property’s business and total usage the date of the expenditure or use and the business_purpose for an expenditure or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction by means of adequate_records a taxpayer must maintain an account book diary log statement of expense trip sheets and or other documentary_evidence which in combination are sufficient to - - establish each element of expenditure or use sec_1 5t c temporary income_tax regs fed reg date hach element of an expenditure or use that must be substantiated should be recorded at or near the time of that expenditure or use sec_1_274-5t a temporary income_tax regs fed reg date travel and car and truck expenses cannot be estimated under cohan 50_tc_823 affd per curiam 412_f2d_201 2d cir on his schedule c petitioner deducted total car and truck expenses of dollar_figure petitioner also claimed a depreciation expense deduction of dollar_figure with respect to the business use of his vehicle after a review of the record we find that petitioner failed to maintain adequate_records such as a diary log book or trip sheets to show the distances he purportedly traveled in furtherance of his investor business petitioner’s mileage summaries are insufficient because the mileage amounts were not entered at the time the vehicles were used therefore under the strict substantiation rules of sec_274 we hold that petitioner is not entitled to deduct any car and truck expenses for accordingly respondent’s disallowance of petitioner’s schedule c deduction for car and truck expenses is also sustained on this ground - sec_280a limits the allowance of deductions related to the use of a home_office there is an exception if a portion of the house is used exclusively on a regular basis as the principal_place_of_business for the taxpayer’s trade_or_business sec_280a a sec_280a requires that the taxpayer use the portion of the home solely for the purpose of carrying ona trade_or_business and that there be no personal_use of that part of the home sengpiehl v commissioner tcmemo_1998_23 petitioner deducted dollar_figure for his home_office expenses he also deducted dollar_figure for utilities and dollar_figure for supplies used in conjunction with his home_office petitioner provided limited testimony regarding his use of the home_office petitioner admitted that his renter also had use of the home_office while petitioner may have used the home_office for some business purposes petitioner failed to show that the home_office was used exclusively for business purposes accordingly we sustain respondent’s disallowance of the claimed home_office_deductions respondent allowed dollar_figure of petitioner’s claimed schedule e deductions dollar_figure cleaning and maintenance expense dollar_figure insurance expense dollar_figure repairs expense dollar_figure utilities expense because a small portion of his hallwood property was considered rental property respondent also allowed petitioner a dollar_figure depreciation deduction respondent explained this was with respect to furniture purchased by petitioner for the hallwood residence during the year in issue sec_212 allows a deduction for the ordinary and necessary expenses related to rental property sec_262 precludes deductions for personal living_expenses petitioner testified at trial that during he rented the hallwood residence for the entire year to a tenant for dollar_figure per month petitioner contends that his personal_use of the hallwood residence was limited to his own bedroom yet he used the residence except for the tenant’s room after a review of the record we find that during the year in issue petitioner maintained personal_use of the entire hallwood residence with the lone exception of the tenant’s room petitioner’s claimed rental expense deductions which represented most of his expenses in maintaining his residence were unwarranted and not supported by the record most of his expenses were personal expenses not deductible under sec_262 accordingly we sustain respondent’s determination as to the allowable rental expenses reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
